Citation Nr: 1456186	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a right knee disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.

A review of the Virtual VA paperless claims processing system reveals a September 2014 brief from the Veteran's representative and VA medical records that were reviewed by the RO in a statement of the case (SOC).  The remainder of the documents are either duplicative of records in the paper claims file or irrelevant to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) does not reveal any documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that his current right knee disorder is related to his right knee problems documented during his active duty service.  He was afforded a VA general medical examination in January 2008 at which time he was noted to have a normal right knee examination.  However, the VA examiner did not reference any relevant service treatment records which demonstrated right knee injuries and multiple complaints of right knee pain, including records showing that he was seen during the two previous months.

Service records indicate that the Veteran was first treated in August 2004 for a contusion following a fall; he was noted to have edema, decreased motion and tenderness of the right knee.  As noted, the Veteran was seen for right knee pain in November 2007 and December 2007, and he separated from service in January 2008Subsequently, the Veteran was treated for right knee pain following a tow bar accident.  The Veteran's complaints included numbness on top of the knee, persistent knee pain and trouble kneeling.  

Post-service, VA treatment records indicate that the Veteran was treated for right knee pain and difficulty kneeling.  

Moreover, it appears that VA treatment records were considered in the April 2012 statement of the case (SOC) that are not of record in either the paper or electronic claims files.  Virtual VA indicates that only certain records from February 2010 to March 2010 from the Alexandria VA Healthcare System were available for review.  However, the SOC refers to pertinent treatment records from Alexandria VA Health Care System and Overton Brooks VA Medical Center (Shreveport) which includes the Monroe Community Based Outpatient Clinic.  

Thus, the Board finds that an additional VA examination and medical opinion are necessary, and any outstanding VA medical records should be obtained.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain and associate with the claims file, any outstanding and relevant VA treatment records, including any VA medical records from Alexandria VA Healthcare System and Overton Brooks VA Medical Center dated since January 2008. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should elicit a history from the Veteran, to include the right knee injuries sustained in service and the onset of his right knee symptoms.  He or she should also consider the service treatment records documenting his right knee complaints, including the records showing that he had problems in the two months prior to his separation from service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right knee disorder that has been present since January 2008.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the injuries and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




